Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 1 of 10

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

 

CIVIL RIGHTS COMPLAINT FORM
TO BE USED BY PRISONERS IN ACTIONS UNDER 42 U.S.C. § 1983

Watteh  oiiey

Inmate # __L0%450
(Enter full name of Plaintiff)

 

 

ASFCVSIR AE
vs. CASE NO: ; |
- (To be assigned by Clerk) |

 

 

 

 

; PROVIDED TO
Century Cl.
(Enter name and title of each Defendant. JAN 22 2019
If additional space is required, use the FOR MAILING a Kh
RECEIVED BY

blank area below and directly to the right.)

ANSWER ALL QUESTIONS ON THE FOLLOWING PAGES:

 
PLAINTIFF:

Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 2 of 10

State your full name, inmate number (if applicable), and full mailing address in the lines below.

Name of Plaintiff:
Inmate Number
Prison or Jail:
Mailing address:

Witte HOLLEY
LORYED

UAL CoRRECTIoN AL lasTetuTioN
Nw TedicR Road

Centon Plovida B1S35

 

DEFENDANT(S):

State the name of the Defendant in the first line, official position in the second line, place of
employment in the third line, and mailing address. Do the same for every Defendant:

(1)

(2)

(3)

 

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

Defendant's name:

Official position:
Employed at:
Mailing address:

ne sued Co beRy
DEMLZR

\lperbon Col. \nSte
oS) Bib Sot Road

toarceWo Crotida 32244

 

 

 

 

 

 

 

 

 

 

ATTACH ADDITIONAL PAGES HERE TO NAME ADDITIONAL DEFENDANTS

 

 
Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 3 of 10

Ul. EXHAUSTION OF ADMINISTRATIVE REMEDIES

Exhaustion of administrative remedies is required prior to pursuing a civil rights action
regarding conditions or events in any prison, jail, or detention center. 42 U.S.C. § 1997e(a).
Plaintiff is warned that any claims for which the administrative grievance process was not
completed prior to filing this lawsuit may be subject to dismissal.

IV. PREVIOUS LAWSUITS

NOTE: FAILURE TO DISCLOSE ALL PRIOR CIVIL CASES MAY RESULT IN THE DISMISSAL OF THIS
CASE. IF YOU ARE UNSURE OF ANY PRIOR CASES YOU HAVE FILED, THAT FACT MUST BE
DISCLOSED AS WELL.

A. Have you initiated other actions in state court dealing with the same or similar

 

 

 

 

 

facts/issues involved in this action?
Yes( ) No(
1. Parties to previous action:
(a) Plaintiff(s): nf
(b) Defendant(s): wh
2. Name ofjudge:_ A Case#! owt
3. County and judicial circuit: ale
4. Approximate filing date: wf
5. If not still pending, date of dismissal: wa
6. Reason for dismissal: wa
7. Facts and claims of case: wih

 

 

(Attach additional pages as necessary to list state court cases.)

B. Have you initiated other actions in federal court dealing with the same or similar
facts/issues involved in this action?

 

 

 

 

Yes( ) No( 7)
1. Parties to previous action:
a. Plaintiff(s): wf
b. Defendant(s): fA
2. District and judicial division: ___~/a
3. Name of judge: AA Case #: wht
4, Approximate filing date: AdA
5. If not still pending, date of dismissal: at
6. Reason for dismissal: uv LA

 
Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 4 of 10

7. Facts and claims of case: auld

 

(Attach additional pages as necessary to list other federal court cases.)

C, Have you initiated other actions (besides those listed above in Questions (A) and
(B)) in either state or federal court that relate to the fact or manner of your
incarceration (including habeas corpus petitions) or the conditions of your
confinement (including civil rights complaints about any aspect of prison life,
whether it be general circumstances or a particular episode, and whether it involved
excessive force or some other wrong)?

Yes( No( )

If YES, describe each action in the space provided below. If more than one action, describe
all additional cases on a separate piece of paper, using the same format as below.

1. Parties to previous action:

a. Plaintiff(s): _Wolle“t tat TER
b. Defendant(s): office GafRed / sehdeanT cutaytmas | Wade Chukubwell
District and judicial division: falzenl Count /PawAmnr Cra dinbion

Name of judge: lA Case #: S.\5-¢

Approximate filing date: ___wv/A

if not still pending, date of dismissal: ala

Reason for dismissal: {alee m0 Paaral Shoal bel wi THOur Che Ld LCE
Facts and claims of case: Plat tod Ren CeaTén SY tAo StACF

 

NO ak WN

me mhrns fe wasliaGha Copheetronal ladtituton

(Attach additional pages as necessary to list cases.)

D. Have you ever had any actions in federal court dismissed as frivolous, malicious,
failing to state.a claim, or prior to service? If so, identify each and every case so

‘mse
Yes(-“) No( )

 

 

 

1. Parties to previous action:
a. Plaintiff(s): Holle) wis tTER
b. Defendant(s): affices Gaitd/scro-ennt crtistmat/warelem civ Aci ell
2. District and judicial division:_, fedeAat roast Anrsnenn cyt divagioN
3. Name of judge: vA Case Docket # 5\5- (etao il: emt
4, Approximate filing date: Ald Dismissal date: _ av/z
5. Reason for dismissal: £To Pas Rantial Sint
Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 5 of 10
ATTAcHMEAT

 

(\Cc\

\ Pratics To PRewiows Action *
A. Plaanth Cs). Holled VALTER
b, officck Ao\tow s/o iceR fuaer2 NeeGeant PomPuay

t. Oistaicr awd Judicial Qhvthion * Neral lov aT / TALS $e Dray yon

2. Name of Judo wla Case te Huts cu dn aw (4s

{. alPrormats Blab dace: B--1s

Ss Pave Stl Penbiad Dace ob bbmissals nla

bs Reames Hedismisbel BP ViloaTaet wittdAan (omflaint Admised vattoor PReldcec.
1, Pairs awed Olacans of Case Prison CondiTions, Tiled vere Taker Pinte doh Enttoot

uz PRotech Proced ues Trea andi Doaced Ta tatale cloods oF ductor bars:

 
Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 6 of 10

6. Facts and claims of case: Qian tl had Aven Sentin OM Two Stal

cate hEOh AT wastiab Ton LoiReCTionA\ labnty tor.

(Attach additional pages as necessary to list cases.)

V. STATEMENT OF FACTS:

State briefly the FACTS of this case. Describe how each Defendant was involved and what each person did
or did not do which gives rise to your claim. In describing what happened, state the names of persons
involved, dates, and places. Do not make any legal arguments or cite to any cases or statutes, You must set
forth separate factual allegations in separately numbered paragraphs. You may make copies of this page if
necessary to supply all the facts. Barring extraordinary circumstances, no more than five (5) additional pages
should be attached. (If there are facts which are not related to this same basic incident or issue, they
must be addressed in a separate civil rights complaint.)

ohvech WdesmendA CobeAt andl lomate waLtem Wourty met at Jeiason CoRectional
Angi tion fad SPS eQuentt entened Varin An inmaté. Aelatiantrert \zalinls “Co

bute EntaGmentobice@ (ol best SmuiGLinte Wa ruil Yo cet Roney adl UNE siansted
Ampuar of Caaron’s oF GARE TIES Punts of “Wa Statue tu witcd, Nnd oAwch ApyteS Sock.
at Gis Ta tx, Auk ouch Inmates. even bo | fhitawecl cadet 4 Panout An edtasicd Sip,on0.
Tht, ntansnd Cetwern (o\BERT awks vend Conat Gad amd (ARERT Entered Into a Relationdwi?
wilt Anv(HER Inmate. 1 asved Be The § pon To &¢ betubncd. Col Boat Pur A Wit ov‘lon mé fa
An Ovacé of Ted! awd Had me SekBch Lam Stee? 1% aes on MWi-lb. Rete Tiel Va tHe
Relanmnts 0C of Relations? Carteret wod as Ci@oi Qund teat p@eweb af dC. pnd bud
Mal pw incident boat ta Artemtd As ave trim TtansPeReds wien tee wns ntoten Kehsad To
TAsusEee tum Laer Rost fon inn te 62 LraBhed Va TH WEAN anh was Tica Qulends h Prom
Porvon Ean, CauBeat Srwtzd at nck Exbolfarcad wad vaown Ta muc Akove wer. ofPicze
Coldzar Aévinled To Ano (HA Inmate Thar She Wad odie inmares Comale ACER me. Gad
eal: Sine Ln m4 Chest Wwenad Alot oC cuzee Corns aed in mt navel ACEALouere Vd heen
StabGGA, And In mae (oni of mit ler sem Tis. Sun oP vt Abul Ve, find onl Vel Vance. in
Matt folks wil Tey Ta Mere me te ww otal (zy Vide We. SubSewenT AN, we Betan
Teal, Sot mon Benton Stated is i how ColBeQr mannfulatal ang Into Scllial> wah
ARES alonty with WER Gav Aiuation AnA ASspcinTioN, officst CogeRt wale ALTA uabee 2
Colom of State. lawn Wbaced Pinintills FU Amendment Bibl Co Ang unitZd Artes Constity To
TlH tov nly md 6faRGcd Amd Lamerttinly Sevval QerteRt vlon me. Plannll als, alleles
That TH) Wolates Hib 4TH Amendment Puts fo tin varted States Conbtrtotion. Raatilh
Dogs maf ont ovikers Ouirenllt fom Loizets wTond, Gut nzntallt [Pore vcalt't. Piaintll

 
Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 7 of 10

las PaBices Qeehinty At AVitr awh as Congteatut Disteacted 24 TrovbHts and “WMvCinaTiond
of WS Attar . Sexual EnvountePs | and oe Tne aclationsue

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 8 of 10

Vi. STATEMENT OF CLAIMS:

State what rights under the Constitution, laws, or treaties of the United States you claim have been violated.
Be specific. Number each separate claim and relate it to the facts alleged in Section V. If claims are not
related to the same basic incident or issue, they must be addressed in a separate civil rights
complaint.

AciHenda Colbeat while Acta undek tolo® of srars law vilated mig Mameadmncal

Creed And WUT amendment Qowt wtew flacmG a uit oJ me Ea dual co, Peewids
PAZQuaté Supt, add Command Sexual Darceat uPoa me.

 

 

 

 

 

Vil. ~ RELIEF REQUESTED: ~

State briefly what relief you seek from the Court. Do notynake legal arguments or cite to cases/ statutes.

| Seek 8 Sn0,000. 00 Punitud DAnACES And” S’O 060-0 CombenSatoht Darra tne &
i

Curate Veesutads ColRoet in Bott HER ladvidval Ard wGal ComPaci tics.

 

 

| DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING STATEMENTS OF FACT,
INCLUDING ALL CONTINUATION PAGES, ARE TRUE AND CORRECT.

| 99/7 hh Ge

(Date) ' (SiGnature of Plaintiff)

iF MAILED BY PRISONER:

| declare (or certify, verify, or affirm) under penalty of perjury that this complaint was (check one):
CJ delivered to prison officials for mailing or 0 deposited in the prison's internal mail system on:
the _Jd__ day of Jan phy ,20_/F

onthe: Bef
(Signature of Plaintiff)

Revised 03/07

 

 
Case 4:19-cv-00059-RH-CAS Document1 Filed 01/28/19 Page 9 of 10

| Yeley bpy Tee PP LBS
Len Tues CoplecToaAl tastiate
“Mo Fidler Ror!

Carthy Prtila 32S 35

Haster
01/23/2019

fag $000.892

ZIP 32535
O11E11675334

 

      

JAN 2 8 2015

Unred sores Os Tarct CouhT
NokeeEk) OnsTRUT OF Lo RelA

//) Aoki Adare’ STREET, Su 322
Fallalasset, CroeidA 3220 “7730

 

 
Case 4:19-cv-00059-RH-CAS _

 

Document 1 Filed 01/28/19 Page 10 of 10__

oi af

a eerie RINE ECE NT a “Dp tee 00 cannery,
c= ONLY

VIDE;
tury C}

 

PRE
Ce

S844 [7-4], BAC.
iMsuge oF State Properly
vw Resins Dintinary Aosion
ae

  
 

>
4 ae
8 “i
i ae
2 Bey vl de Ot

MA
Vi
3 ee .

 

 
